15‐536 
        United States v. Tagliaferri  
         
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 4th day of May, two thousand sixteen. 
                                          
        PRESENT:  PIERRE N. LEVAL, 
                     ROSEMARY S. POOLER, 
                     RICHARD C. WESLEY, 
                                  Circuit Judges. 
        ______________________ 
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                  15‐536 
         
        JAMES TAGLIAFERRI, aka Sealed 
        Defendant 1, 
         
                                  Defendant‐Appellant.      
        ______________________  
         
        FOR APPELLANT:            MATTHEW W. BRISSENDEN, Matthew W. Brissenden, 
                                  P.C., Garden City, NY. 


                                                             1
  
  FOR APPELLEE:              JASON H. COWLEY, Assistant United States Attorney 
                             (Sarah Eddy McCallum, Assistant United States 
                             Attorney, on the brief), for Preet Bharara, United States 
                             Attorney for the Southern District of New York, New 
                             York, NY.   
 
     Appeal  from  the  United  States  District  Court  for  the  Southern  District  of 
New York (Abrams, J.). 
 
     UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 

ADJUDGED  AND  DECREED  that  the  judgment  of  the  District  Court  is 

AFFIRMED. 

       Defendant‐Appellant  James  Tagliaferri  appeals  from  a  judgment  of 

conviction  on  one  count  of  investment  adviser  fraud,  one  count  of  securities 

fraud,  four  counts  of  wire  fraud,  and  six  counts  of  offenses  in  violation  of  the 

Travel  Act,  18  U.S.C.  §  1952.1    On  appeal,  Tagliaferri  raises  a  number  of 

challenges  to  the  sufficiency  of  the  evidence  and  certain  jury  instructions.    We 

assume  the  parties’  familiarity  with  the  facts  and  the  record  below,  which  we 

reference only as necessary to explain our decision.  In an opinion per curiam filed 

herewith, we reject Tagliaferri’s argument that the jury instructions related to his 



1 The jury was unable to reach a verdict on two additional counts charging wire fraud 
and  a  Travel  Act  violation,  and  these  counts  were  dismissed  on  motion  of  the 
Government.   


                                              2
investment adviser fraud conviction were in error.  We address the remainder of 

his arguments here and conclude that none constitute reversible error. 

       I.      Travel Act Convictions 

       Tagliaferri  raises  two  sufficiency  challenges  to  his  six  Travel  Act 

convictions:  (1)  the  evidence  failed  to  demonstrate  a  “corrupt  agreement” 

between Tagliaferri and those who paid him the kickbacks, and (2) the evidence 

failed  to  demonstrate  the  offenses  fell  within  the  jurisdictional  reach  of  New 

York courts.  Before we address the merits, we agree with the Government that 

these two challenges were forfeited below.  The rule of our Circuit is that a Rule 

29  motion  that  identifies  specific  grounds  for  a  judgment  of  acquittal  forfeits 

grounds  not  raised  in  that  motion.    See  United  States  v.  Delano,  55  F.3d  720,  726 

(2d  Cir.  1995);  United  States  v.  Rivera,  388  F.2d  545,  548  (2d  Cir.  1968).    Because 

Tagliaferri admits he did not raise these specific grounds in his Rule 29 motion, 

they are unpreserved, and we review for plain error.  See Delano, 55 F.3d at 726. 

               a. Corrupt Agreement 

       Tagliaferri  argues  that  to  violate  New  York’s  commercial  bribe  receiving 

statute—the predicate state offense to his Travel Act violations—New York law 

requires evidence of a corrupt agreement, citing our decision in Blue Tree Hotels 




                                                3
Investment (Canada) Ltd. v. Starwood Hotels & Resorts Worldwide, Inc., 369 F.3d 212 

(2d Cir. 2004).  There, addressing New York’s commercial bribery statutes in the 

context of the Robinson‐Patman Act, we concluded that “one cannot be guilty of 

receiving  a  commercial  bribe  unless  someone  else  is  guilty  of  paying  it.”    Id.  at 

222.    In  response,  the  Government  describes  Blue  Tree’s  language  as  dicta  and 

urges us to apply the New York Court of Appeals’ decision in People v. Bac Tran, 

80  N.Y.2d  170  (1992),  in  which  it  concluded  that  the  language  “agreement  or 

understanding”  in  New  York’s  statute  criminalizing  the  payment  of  bribes  to  a 

public  official—language  that  is  identical  to  the  commercial  bribe  receiving 

statute—permitted  conviction  on  the  basis  of  the  payor’s  unilateral 

understanding that the public official would be influenced by the payment, id. at 

178. 

        The interaction between Blue Tree and Bac Tran—as well as our decision in 

United  States  v.  Geibel,  369  F.3d  682  (2d Cir.  2004)  (addressing  commercial  bribe 

paying),  and  the  Court  of  Appeals’  decision  in  People  v.  Alvino,  71  N.Y.2d  233 

(1987)  (holding  that  bribe  receiving  by  a  public  official  requires  evidence  of  a 

corrupt  agreement)—leads  us  to  conclude  that  any  possible  error  was  certainly 

not  plain  and  did  not  affect  Tagliaferri’s  substantial  rights.    See  United  States  v. 




                                               4
Olano, 507 U.S. 725, 732, 734 (1993) (“There must be an ‘error’ that is ‘plain’ and 

that  ‘affect[s]  substantial  rights.’  .  .  .  ‘Plain’  is  synonymous  with  ‘clear’  or, 

equivalently,  ‘obvious.’”  (first  alteration  in  original));  see  also  Puckett  v.  United 

States, 556 U.S. 129, 135 (2009) (“[T]he legal error must be clear or obvious, rather 

than subject to reasonable dispute.”); United States v. Weintraub, 273 F.3d 139, 152 

(2d  Cir.  2001)  (“For  an  error  to  be  plain,  it  must, at  a minimum,  be clear  under 

current law.” (internal quotation marks omitted)).  Because the New York Court 

of Appeals has not spoken directly to commercial bribe receiving—and Bac Tran’s 

interpretation  of  the  statutory  language  post‐dated  Alvino—it  is  not  clear 

whether  Alvino’s  “corrupt  agreement”  requirement  or  Bac  Tran’s  “unilateral 

understanding”  interpretation  should  guide.    While  Blue  Tree  and  Geibel  post‐

date  Alvino  and  Bac  Tran,  we  did  not  address  the  argument  raised  here  by 

Tagliaferri.  Thus, our explanation of the structure and meaning of the New York 

commercial bribery statutes cannot be considered dispositive.  Accordingly, the 

application  of  New  York’s  commercial  bribe  receiving  statute  to  Tagliaferri’s 

conduct  is,  at  minimum,  “subject  to  reasonable  dispute,”  and  thus  we  lack 

discretion to disturb Tagliaferri’s conviction.  Puckett, 556 U.S. at 135. 




                                               5
              b. Jurisdiction 

       Tagliaferri  next  argues  that  the  conduct  underlying  his  Travel  Act 

convictions  falls  outside  of  the  reach  of  the  geographical  jurisdiction  of  New 

York  courts,  see  N.Y.  Crim.  Proc.  Law  §§  20.20,  20.30,  and  accordingly,  his 

convictions cannot be sustained.  This argument is without merit.  In requiring a 

predicate state offense, the Travel Act incorporates the “substantive offense” but 

not “the rules of evidence and procedure that are in force in the State where the 

crime was committed.”  United States v. Corallo, 413 F.2d 1306, 1323 (2d Cir. 1969).  

We have never held that a state court’s jurisdictional limitations are substantive.  

Such requirements are far more analogous to procedural limitations than to the 

conduct  elements  that  we  import  into  the  federal  racketeering  statutes.    See 

United States v. Diaz, 176 F.3d 52, 100 (2d Cir. 1999) (“[R]eferences to state law in 

[racketeering]  statutes  merely  serve  a  definitional  purpose,  that  is,  to  identify 

generally the kind of conduct made illegal by the federal statute.”); United States 

v. Friedman, 584 F.2d 535, 565–66 (2d Cir. 1988) (holding that New York’s double 

jeopardy rules “do not affect the generic definition of the crime of bribery” and 

were  merely  “procedural  rules  governing  prosecutions  for  all  crimes  in  New 

York” and thus “irrelevant under RICO”).   




                                             6
       A federal court’s geographical reach over criminal offenses is governed by 

the Constitution and the Federal Rules of Criminal Procedure.  See United States 

v. Saavedra, 223 F.3d 85, 88 (2d Cir. 2000) (citing U.S. Const. art. III, § 2, cl. 3; Fed. 

R.  Crim.  P.  18).    Tagliaferri  has  raised  no  argument  that  his  prosecution  in  the 

Southern District of New York failed to satisfy these provisions.  In the absence 

of precedent suggesting that state jurisdictional limitations are substantive rather 

than  procedural,  we  cannot  say  that  the  District  Court’s  failure  to  vacate,  sua 

sponte, the Travel Act convictions constituted a “clear” or “obvious” error under 

governing law.  See Olano, 507 U.S. at 734.    Accordingly, we lack discretion to 

disturb Tagliaferri’s convictions. 

       II.    Securities Fraud Conviction 

       Tagliaferri argues that the District Court erred in instructing the jury that 

they  were  not  required  to  find  that  Tagliaferri  intended  to  harm  his  clients  in 

order to convict him under section 10(b) of the Securities Exchange Act and Rule 

10b‐5  of  the  United  States  Securities  and  Exchange  Commission.    We  have 

recently  rejected  this  argument,  see  United  States  v.  Litvak,  808  F.3d  160,  178–79 

(2d Cir. 2015), and accordingly, there was no error in the District Court’s charge. 




                                              7
      III.   Wire Fraud Convictions 

             a. Right to Control Instruction 

      Tagliaferri  contends  that  the  District  Court  erred  by  instructing  the  jury 

they  could  find  intent  to  harm  on  a  theory  that  Tagliaferri  provide  false  or 

fraudulent information that deprived them of the “right to control” their money.  

Tagliaferri admits this argument was not raised below and contends it should be 

reviewed for plain error.  The Government responds that the argument was not 

forfeited but waived and thus cannot be reviewed at all on appeal.  We agree. 

      In contrast to forfeiture, which arises “in most instances due to mistake or 

oversight,” “waiver can result only from a defendant’s intentional decision not to 

assert a right.”  United States v. Spruill, 808 F.3d 585, 596–97 (2d Cir. 2015).  If the 

defendant  waives,  rather  than  forfeits,  a  claim  of  error,  the  ground  is 

“extinguish[ed]” and completely unreviewable on appeal.  Olano, 507 U.S. at 733; 

accord United States v. Kon Yu‐Leung, 51 F.3d 1116, 1121 (2d Cir. 1995).  We have 

distinguished  between  “acquiescence  in  the  judge’s  ruling”  and  “approval  or 

invitation of it,” with only the latter category constituting waiver.  United States v. 

Crowley, 318 F.3d 401, 414 (2d Cir. 2003).   




                                            8
       We  conclude  that  Tagliaferri  waived  his  challenge  to  the  instruction.  

During  the  charging  conference,  Tagliaferri’s  counsel  responded  affirmatively 

when the judge asked him whether fraud could exist “if the person is deprived of 

the  right  to  make  decisions  about  how  they  use  their  assets.”    J.A.  109.  

Subsequently,  after  the  District  Court  invited  the  parties  to  write  letters 

proposing  jury  instructions  on  this  point,  the  Government  suggested  the 

language  ultimately  adopted,  and  Tagliaferri’s  counsel  both  “join[ed]  the 

Government’s proposal as to the ‘right to control’ instruction” and reiterated his 

agreement in open court the same day.  J.A. 126.  In cases such as this one, where 

the  parties  have  conferred  and  affirmatively  agreed  to  the  District  Court’s 

decision  now  challenged  on  appeal,  we  have  concluded  that  the  agreement 

constitutes a true waiver.  See Spruill, 808 F.3d at 596–99; United States v. Binday, 

804 F.3d 558, 582–83 (2d Cir. 2015).  Accordingly, Tagliaferri’s claim of error has 

been extinguished and cannot be heard on appeal.  See Olano, 507 U.S. at 733. 

              b. Financial Loss 

       Tagliaferri argues on appeal, as he did below, that the District Court erred 

in  not  instructing  the  jury  that  the  wire  fraud  convictions  required  the  jury  to 

find  that  Tagliaferri  contemplated  “an  actual  financial  loss  to  the  client.”  




                                              9
However, our precedents do not require contemplation of actual financial loss in 

wire  fraud—instead,  we  have  sustained  convictions  where  victims  were 

deprived  “of  potentially  valuable  economic  information,”  such  as  where  the 

deceit  “affected  the  victim’s  economic  calculus”  or  “exposed  the  [victim]  to 

unexpected economic risk.”  Binday, 804 F.3d at 570–71 (internal quotation marks 

omitted).  As we recently explained, “it is not necessary that a defendant intend 

that  his  misrepresentation  actually  inflict  a  financial  loss—it  suffices  that  a 

defendant  intend  that  his  misrepresentations  induce  a  counterparty  to  enter  a 

transaction  without  the  relevant  facts  necessary  to  make  an  informed  economic 

decision.”    Id.  at  579;  see  also  id.  at  578  (noting  that  fraudulent  intent  may  be 

affirmed  where  “misrepresentations  foreseeably  concealed  economic  risk  or 

deprived the victim of the ability to make an informed economic decision”).  The 

information  Tagliaferri  concealed  from  his  clients—the  existence  of  kickbacks 

and  cross‐trading,  as  well  as  the  investment  that  Tagliaferri  attempted  to 

characterize as a loan through the creation of fictitious notes—is unquestionably 

“valuable  economic  information”  that  would  “affect[]  the  victim’s  economic 

calculus.”  Id. at 570 (internal quotation marks omitted).  The District Court did 

not  err  in  instructing  the  jury  that  Tagliaferri  did  not  need  to  contemplate  an 




                                              10
actual financial loss in order to intend to deprive his clients of the right to control 

their assets. 

                 c. Final Challenges 

       Tagliaferri makes two final challenges to the Government’s right to control 

theory:    that  it  was  (1)  unconstitutionally  vague  and  (2)  a  constructive 

amendment of the indictment.   

       First,  the  District  Court  instructed  the  jury  that  concealing  information 

alone  was  insufficient;  instead,  the  jury  had  to  find  that  Tagliaferri  intended  to 

deprive his clients of their right to control their money or property through “false 

or fraudulent information that is of some independent value and that affects his 

ability  to  make  discretionary  economic  decisions  about  what  to  do  with  that 

money  or property.”    J.A.  309.    There  is nothing  in  the  instruction  that “fails to 

provide a person of ordinary intelligence fair notice of what is prohibited, or is so 

standardless  that  it  authorizes  or  encourages  seriously  discriminatory 

enforcement.”  Holder v. Humanitarian Law Project, 561 U.S. 1, 18 (2010) (internal 

quotation  marks  omitted).    More  importantly,  Tagliaferri’s  conduct  here—

involving  kickbacks,  cross‐trading,  and  creation  of  fictitious  sub‐notes—is  the 

kind  of  conduct  “clearly  proscribed”  by  the  wire  fraud  statute;  accordingly, 




                                             11
Tagliaferri  “cannot  complain  of  the  vagueness  of  the  law  as  applied  to  the 

conduct of others.”  Id. at 19 (internal quotation marks omitted). 

       Second, the indictment here charged Tagliaferri with a scheme to defraud 

his  clients  by  depriving  them  of  money  or  property  through  kickbacks,  cross‐

trading, and fictitious sub‐notes.  J.A. 61–63.  Nothing about advancing a right to 

control  theory  of  deprivation  “so  modif[ied]  essential  elements  of  the  offense 

charged that there is a substantial likelihood that the defendant may have been 

convicted of an offense other than that charged in the indictment.”  Binday, 804 

F.3d at 584 (internal quotation marks omitted).  Tagliaferri was “given notice of 

the  core  of  criminality  to  be  proven  at  trial,”  United  States  v.  Agrawal,  726  F.3d 

235,  260  (2d  Cir.  2013)  (emphasis  and  internal  quotation  marks  omitted),  and 

consequently, the indictment was not constructively amended. 

       IV.    Conclusion 

       We  have  considered  Tagliaferri’s  remaining  arguments  and  find  them  to 

be  without  merit.    For  the  reasons  stated  above,  the  judgment  of  the  District 

Court is AFFIRMED.                                     

                                            FOR THE COURT: 
                                            Catherine O’Hagan Wolfe, Clerk 
 
                                              



                                                 12